Case 1:19-cv-01337-ALC Document 1-5 Filed 02/12/19 Page 1 of 3




               EXHIBIT E
                 Case 1:19-cv-01337-ALC Document 1-5 Filed 02/12/19 Page 2 of 3
                                                                                                           Tarini Parti 
                                                                                           Reporter, BuzzFeed News 
                                                                                 1630 Connecticut Avenue, 7th Floor 
                                                                                               Washington, DC 20009 
                                                                                           tarini.parti@buzzfeed.com 
                                                                                         Office phone:                  
                                                                                                                        
                                                                                                   Jeremy Singer-Vine 
                                                                                        Data Editor, BuzzFeed News 
                                                                                     111 East 18th Street, Newsroom 
                                                                                                New York, NY 10003 
                                                                                   jeremy.singer-vine@buzzfeed.com 
                                                                                         Office phone:                  
 
November 13, 2018 
Headquarters Air Force/AAII (FOIA) 
1000 Air Force Pentagon 
Washington, DC 20330-1000 
Phone: (703) 693-2735/692-9981 
Email: usaf.pentagon.saf-aa.mbx.haf-foia-workflow@mail.mil 
 
To Whom It May Concern: 
 
         Pursuant to the federal Freedom of Information Act, 5 U.S.C. § 552 et seq., we request copies of ​all 
records inviting individuals to participate in tours or visits of Air Force One.​​ We request all such records that 
were created or sent between Jan. 1, 2016 and the date that the search for records is conducted. We request all such 
records regardless of medium (including, but not limited to emails, attachments, text messages, et cetera). 
 
         We request these records in their ​native digital format​​, and ​not​ printed out or otherwise processed in a 
manner that would decrease the quality, quantity, or accessibility of the original information the records represent.  
          
         If you determine that any portion of requested records are exempt from disclosure​​, please redact the 
non-disclosable portions, specify the statutes that exempt them, and release all other segregable parts. 
          
         We are journalists at BuzzFeed News (and formerly at Politico and the Wall Street Journal, respectively). 
The requested records will inform my reporting, and we intend to use these records to inform the general public. 
Accordingly, we request to be categorized as ​representatives of the news media​​, per 5 U.S.C. § 552(a)(4)(A)(ii).   
          
         Further, we r​equest that any fees be waived​​ because disclosure of the responsive records “is in the public 
interest” as “it is likely to contribute significantly to public understanding of the operations or activities of the 
government and is not primarily in the commercial interest of the requester.” (5 U.S.C. § 552(a)(4)(A)(iii)). The 
records are likely to contribute to the general public’s understanding of its government because these is currently 
very little, if any, public information available concerning the procedures surrounding Air Force One tours.  
                   Case 1:19-cv-01337-ALC Document 1-5 Filed 02/12/19 Page 3 of 3
          
         Additionally, it is our understanding that least some of the people offered tours of Air Force One are 
members of President Trump’s private Palm Beach club, Mar-a-Lago. As we have reported, Mar-a-Lago members 
“would not confirm or deny that they actually attended [Air Force One tours], but the [tour] invitations would raise 
more questions about the blurry line between Trump's administration and his family’s private businesses. Although 
past administrations have given Air Force One tours to friends, family, and even donors, in this case, those 
attending would have paid Trump’s exclusive clubs thousands of dollars annually.”1  
          
         That report was then covered by Fortune, Vox, The Week, The Hill, and New Republic, in addition to 
several others. As noted below, Mar-a-Lago, owned by the President Trump’s family, has come under widespread 
public and media scrutiny for providing its members with unique access to the President. There can be no doubt of 
the public’s interest to know who has been invited to take, and taken, these tours. 
 
         Under the FOIA Improvement Act of 2016, agencies may withhold information “only if . . . disclosure 
would harm an interest protected by an exemption” or if “disclosure is prohibited by law.” If you withhold any of 
these records, we request as required by the FOIA that you ​identify the reasonably foreseeable harm​​ that would 
result from the release of the records.  
          
         As we am making this request as journalists and this information is of timely value, we would appreciate you 
communicating with us by telephone or electronic mail — listed above — rather than by postal mail. 
          
         We look forward to your reply within 20 business days, as the statute requires. Please let us know if there are 
any clarifications we can make to make this request easier and/or quicker to complete.  
                                                                                                              Sincerely, 
                                                                                                           Tarini Parti 
                                                                                                    Jeremy Singer-Vine 




1
 Tarini Parti & Jeremy Singer-Vine, Some Members Of Trump's Exclusive Clubs Appear To Have Been Invited To An Air Force One 
Tour, BuzzFeed News (July 9, 2018), ​https://www.buzzfeednews.com/article/tariniparti/trump-air-force-one-mar-a-lago-tour  
